Citation Nr: 1536064	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-07 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for left knee, status post-internal derangement repair, with residual degenerative joint disease and scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to October 1964.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Medical evidence suggests that the Veteran's left knee disability may have worsened since his last VA examination in February 2012.  The February 2012 VA examiner found the Veteran had normal muscle strength and no effusion; however, December 2012 VA treatment notes show findings of atrophy above and below the left knee, moderate effusion in the left knee, chronic swelling, and chronic moderate-to-severe left knee arthritis.  A new VA examination of the Veteran's left knee is necessary.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Caffrey v. Brown, 6 Vet. App. 377 (1994) (finding that a 23-month-old VA examination was too remote in time where evidence of worsening symptoms was submitted in the interim); see also VAOPGCPREC 11-95 (Apr. 7, 1995).

Further, VA treatment records reveal that the Veteran had left knee treatment by Dr. Clement Yang at Cedar-Sinai Medical Center.  The record does not contain evidence that VA has attempted to obtain these relevant records.  

Consequently, VA should obtain relevant outstanding medical records, as noted below, and schedule the Veteran for a new VA examination regarding his left knee.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from February 2014 forward.

2.  Make arrangements to obtain the Veteran's treatment records from Dr. Clement Yang at Cedar-Sinai Medical Center, dated from September 2010 forward.  

3.  After the above records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination to determine the severity of his left knee disorder.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

4.  Finally, after undertaking any other indicated development, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


